FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is
executed by HRMED, LLC, a Colorado limited liability company (“Seller”), and G&E
HC REIT II HIGHLANDS RANCH MEDICAL PAVILION, LLC, a Delaware limited liability
company (“Buyer”), and shall be effective as of the date that it is signed by
both parties (the “Effective Date”).

RECITALS

WHEREAS, Seller is the owner of certain real property known as the Highlands
Ranch Medical Pavilion located in the City of Highlands Ranch, County of
Douglas, State of Colorado (the “Property”);

WHEREAS, pursuant to that certain Purchase and Sale Agreement dated January 26,
2010 (the “Agreement”), Seller agreed to sell, and Buyer agreed to purchase the
Property upon and subject to the terms and conditions of the Agreement;

WHEREAS, Seller and Buyer desire to modify the Agreement as set forth in this
Amendment; and

WHEREAS, all capitalized terms not otherwise defined herein shall have the means
attributed to them in the Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the terms and conditions contained herein,
Buyer and Seller agree as follows:

1. Closing Date. Notwithstanding anything to the contrary in the Agreement, the
parties hereby acknowledge and agree that they are diligently pursuing Friday,
April 30, 2010 as the Closing Date; provided, however, the Closing Date shall be
and the Closing shall occur no later than Monday, May 3, 2010.

2. Seller Guarantor Representation and Indemnity. As of the Effective Date,
William Scott Reichenberg and Neil Littmann (collectively, the “Seller
Guarantors”) hereby represent to Buyer and its successors and assigns, that
there are no defaults by the Seller Guarantors under the Indemnity and Guaranty
Agreement and the Hazardous Substances Indemnity Agreement, each dated effective
October 18, 2002, executed by the Seller Guarantors in favor of Column
Financial, Inc., which representation shall be deemed reaffirmed at Closing and
to be accurate as of the Closing Date. The Seller Guarantors, on a joint and
several basis, hereby agree to indemnify, defend and hold Buyer, Grubb & Ellis
Healthcare REIT, Inc., a Maryland corporation, and their officers, directors,
partners, members, agents, employees, affiliates, attorneys, heirs, successors
and assigns (each a “Buyer Indemnified Party” and collectively, “Buyer’s
Indemnified Parties”) harmless from and against any and all liabilities, liens,
claims, damages, costs, expenses, suits or judgments paid or incurred by any of
Buyer’s Indemnified Parties and all expenses related thereto, including, without
limitation, court costs and reasonable attorneys’ fees arising out of or in any
way connected or related to any liability of Buyer Indemnified Parties arising
because of a breach by the Seller Guarantors of the representation contained in
this Paragraph 2. The foregoing indemnity shall survive the Closing only until
December 31, 2010. The Seller Guarantors execute this Amendment below for the
sole purpose of evidencing their consent to and their agreement to be bound by
this Paragraph 2.

3. Seller Indemnity. Seller hereby agrees to indemnify, defend and hold the
Buyer’s Indemnified Parties harmless from and against any and all liabilities,
liens, claims, damages, costs, expenses, suits or judgments paid or incurred by
any of Buyer’s Indemnified Parties and all expenses related thereto, including,
without limitation, court costs and reasonable attorneys’ fees arising out of or
in any way connected or related to any liability of the Buyer’s Indemnified
Parties arising because of a breach by Seller of the representation contained in
Section 2.12(i) of the Agreement. The foregoing indemnity shall survive the
Closing only until December 31, 2010.

4. Entire Agreement. The Agreement, as modified by this Amendment, constitutes
the entire agreement between the parties hereto with respect to the transactions
contemplated therein. Except as modified by this Amendment, the Agreement
remains unchanged and unmodified and in full force and effect, and the parties
hereto hereby ratify and affirm the same.

5. Counterparts. This Amendment may be executed in any number of counterparts
and it shall be sufficient that the signature of each party appear on one or
more such counterparts. All counterparts shall collectively constitute a single
agreement. Signatures to this Amendment transmitted by facsimile or electronic
mail shall be treated as originals in all respects.

[SIGNATURE PAGE FOLLOWS]

1

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date of
the signatures as stated below.

SELLER:



    HRMED, LLC,

a Colorado limited liability company

By: /s/ Neil A. Littmann
Neil A. Littmann, Manager

Date: April 28, 2010

SELLER GUARANTORS:

By: /s/ Neil A. Littmann
Neil A. Littmann

Date: April 28, 2010

By: /s/ William Scott Reichenberg
William Scott Reichenberg

Date: April 28, 2010

BUYER:



    G&E HC REIT II Highlands Ranch Medical Pavilion, LLC,



    a            Delaware limited liability company

By: /s/ Andrea R. Biller
Andrea R. Biller
Title: Authorized Signatory


Date: April 28, 2010

2